DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2022 and February 21, 2022 has been entered.  Claims 4, 6, 26 and 39 are amended.  Claims 1-10, 26-32 and 34-39 are pending.  

Claim Objections
Claim 39 is objected to because of the following informalities:  It is a little unclear to Examiner what embodiment Applicant is claiming in claim 39.  Examiner respectfully asks Applicant to direct Examiner to the embodiment (drawings) and explain the claim language by referencing the drawings, specifically the last phrase “the at least one first waveguide extending from the first side such that the at least one first waveguide extends proximal to a center line of the first side and the second side when the troffer housing is mounted in the ceiling”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 26-30 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grigore et al (US 2014/0313776).
Regarding claim 26, Grigore discloses a troffer housing (collective 108,110 and reflector frame 422, see Figures 1 and 4B) defining an interior recess having a first side and a second side where the second side is opposed to the first side, the troffer housing being configured to be mounted in a ceiling, wherein the troffer housing defines a reflective surface (reflective surface of 422 facing light guides; see Figure 4B and para [0047]); a first plurality of LEDs (see para [0032] which teaches plurality of LEDs within portion 108) extending along at least a portion of the first side of the interior recess and a second plurality of LEDs (see para [0032] which teaches plurality of LEDs within 
Regarding claim 27, the at least one first waveguide in Grigore comprises a plurality of first waveguides arranged adjacent to one another along the first side (see at least Figure 13 and paragraph [0063]).  
Regarding claim 28, the at least one second waveguide in Grigore comprises a plurality of second waveguides arranged adjacent to one another along the second side (see at least Figure 13 and paragraph [0063]).  
Regarding claim 29, an illumination patter of the luminaire in Grigore can inherently be modified by the interchanging of at least one first waveguide of the plurality of first waveguides with another first waveguide of the plurality of first waveguides (see at least Figures 1-13 and paragraphs [0031]-[0063]).    
Regarding claim 30, at least one of the first waveguide and the at least one second waveguide in Grigore are removable (see at least Figures 1-13 and paragraphs [0031]-[0047]).  
.  

 Allowable Subject Matter
Claims 1-10, 31-32 and 34-38 are allowed.

Response to Arguments
Regarding Applicant’s arguments filed January 21, 2022, Examiner believes that Applicant’s amendments to claims 26 and 39 overcome the 112 rejections, but Examiner respectfully submits that the claims are anticipated by the Grigore reference as articulated above.



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875